SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1103
CAF 11-02548
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF DEBORAH D. NAJARRO,
PETITIONER-RESPONDENT,

                      V                                             ORDER

JON T. FONTAINE, RESPONDENT-APPELLANT.


ROBERT A. DINIERI, CLYDE, FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Wayne County (Daniel G.
Barrett, J.), entered November 1, 2011 in a proceeding pursuant to
Family Court Act article 8. The order, among other things, directed
respondent to stay away from petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court